U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 20 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 21 (Check appropriate box or boxes) CM ADVISORS FAMILY OF FUNDS (Exact Name of Registrant as Specified in Charter) 805 Las Cimas Parkway, Suite 430, Austin, Texas 78746 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (512) 329-0050 Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) With copy to: Thomas W. Steed III, Esq. Kilpatrick Townsend & Stockton LLP 4208 Six Forks Road, Suite 1400 Raleigh, NC27609 It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.20 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.19 filedJune 27, 2013and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 ("Securities Act"), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereto duly authorized, in the City of Austin, and State of Texas on this 11th day of July, 2013. CM ADVISORS FAMILY OF FUNDS By: /s/ Arnold Van Den Berg Arnold Van Den Berg, President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Date /s/ Arnold Van Den Berg July 11, 2013 Arnold Van Den Berg, Trustee and President /s/ James D. Brilliant July 11, 2013 James D. Brilliant, Trustee and Treasurer * July 11, 2013 Brian R. Bruce, Trustee * July 11, 2013 Aaron S. Buckholtz, Trustee By: /s/ Tina H. Bloom Tina H. Bloom Attorney-in-fact* * July 11, 2013 July 11, 2013 Mark F. Ivan, Trustee * July 11, 2013 Richard M. Lewis, Trustee * July 11, 2013 A. Zorel Paritzky, M.D., Trustee * July 11, 2013 William R. Reichenstein, Ph.D., Trustee * July 11, 2013 Scott Van Den Berg, Trustee and Secretary EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
